NOTICE OF ALLOWABILITY/EXMAINER’S AMENDMENT
This is a notice of allowability with Examiner’s amendment addressing applicant’s response 05 March 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Z. Hiller on 25 March 2021.

The application has been amended as follows: 

For the claims submitted 05 March 2021:

Claim 1: (currently amended) An apparatus for forming a horizontal and a linear score at a predefined depth or an 
a frame adaptably secured to [[a]] one of the plurality of  the curb sections or [[a]] the similar concrete or masonry structure through stakes or bolted attachment operable to penetrate the ground, wherein the frame comprises a plurality of first adjustment units to allow adjustments for a plurality of heights of the one of the plurality of the curb sections or the similar concrete or masonry the one of the plurality of the curb sections or the similar concrete or masonry structure, 
a two-axis of linear bearings guides further comprising a horizontal linear bearing guide and a vertical linear bearing guide, wherein the horizontal linear bearing guide is attached to at least two of the linear bearings on the vertical linear bearing guide, wherein the horizontal linear bearing guide rides up and down on the vertical linear bearing guide and restricted by a height adjustment mechanism, 
an angle grinder hung on a mount attached to the horizontal linear bearing guide, wherein the angle grinder is affixed to the horizontal linear bearing guide with a rod-end and allows 360-degrees of rotation around a vertical axis with restricted rotation around a horizontal axis, wherein the mount allows a the one of the plurality of the curb sections or the similar concrete or masonry structure; 
[[a]] one or more cutting blades to be attached to a head with set spacing between each of the one or more cutting blades 
a protective shield to cover the one or more cutting blades, and 
a water supply to provide a spray on the one or more cutting blades, wherein the protective shield utilizes the water supply to decrease the temperature and lubricates the one or more cutting blades during operation of the apparatus.  

Claim 2: (previously presented) The apparatus according to claim 1, wherein the height adjustment mechanism is selected from at least one of a cable, a pulley and a screw adjustment unit.

Claim 3: (currently amended) The apparatus according to claim 1, wherein the one or more cutting blades has a dimension range of 4 inches to 9 inches.  

Claim 4: (currently amended) The apparatus according to claim 1, wherein the protective shield comprises one or more rollers to control the predefined depth or the adjustable depth predefined depth or the adjustable depth 

Amendments to the Specification and/or Drawing:
Applicant’s amendments to the figure and specification are entered.

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the specifics of the frame, bearing guides, grinder, cutting blades, protective shield and spray, how each of these limitations function and how each of the limitations interrelate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


With the above amendments and for the reasons provided, the following is the final status of the claims:
Claims 1-4 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649